Exhibit 10.3

 

STOCK OPTION AGREEMENT

 

1.     Grant of Option.  GT Solar International, Inc., a Delaware corporation
(the “Company”), grants to Thomas Gutierrez (the “Optionee”), effective 
October 29, 2009 (the “Grant Date”), an option (the “Option”) to purchase an
aggregate of 784,314 shares of the Company’s common stock, par value $0.01 per
share (“Shares” of “Stock”), at a price of $5.36 per Share (the “Option
Price”).  The Option is granted pursuant to the Company’s 2008 Equity Incentive
Plan, dated June 30, 2008, (the “Plan”), and is subject to the terms and
conditions of this Stock Option Agreement (this “Agreement”) and of the Plan.
The Shares subject to the Option are referred to collectively as the “Option
Shares.” The grant of the Option by the Company is subject to the Optionee’s
execution and delivery of the Employee Non-Competition, Non-Disclosure,
Proprietary Information and Patent and Invention Assignment Agreement between
the Optionee and either the Company or GT Solar Incorporated, a Delaware
corporation and a wholly-owned subsidiary of the Company (“GT Solar”) (or, at
the discretion of the Committee, a similar agreement containing such terms as
the Committee shall determine) (the “Optionee Non-Disclosure Agreement”), and
the Option and all Option Shares shall be subject to the terms and conditions of
the Optionee Non-Disclosure Agreement.  This Option is not intended to qualify
as an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).  All capitalized terms not
defined herein shall have the meanings ascribed to them in the Plan.

 

2.     Basic Terms of Option.

 

(a)   Term.  The term of the Option shall continue from the Grant Date until the
date immediately preceding the tenth anniversary of the Grant Date (the
“Expiration Date”), provided the Option shall only be exercisable as permitted
in Sections 2(b), 2(d) and 2(f) below.

 

(b)   Vesting.  Only the vested portion of the Option may be exercised.  Except
as otherwise specifically provided in this Agreement and subject to the
continuous employment or engagement of the Optionee with the Company or any
subsidiary or affiliate of the Company (the Company and its subsidiaries and
affiliates are referred to collectively as the “Group” and each individually as
a “Group Company”) until the date on which the Option or applicable portion
thereof is scheduled to become vested, the Option shall become vested with
respect to (i) 1/4th of the Option Shares on the first anniversary of the Grant
Date, and (ii) 1/48th of the Option Shares upon the passing of each full month
thereafter (such that, subject to the other terms and conditions of this
Agreement, the Option shall be vested with respect to all Option Shares on the
fourth anniversary of the Grant Date).  The Option, to the extent vested, shall
become exercisable only as provided in Section 2(d) below, and once exercisable,
shall thereafter remain exercisable until the Expiration Date, subject to
Section 2(f) below.  The Committee, in its discretion, may accelerate the
vesting or exercisability of the Option or any part thereof at any time and from
time to time. Unless sooner terminated in accordance with the terms of this
Agreement, the entire Option shall expire on the Expiration Date and may not be
exercised in whole or in any part at any time thereafter.

 

(c)   Change in Control. In addition to Section 2(b) above, upon a termination
by the Company (or any of its direct or indirect wholly owned subsidiaries, as
applicable) without Cause (as defined in the Employment Agreement) or by
Optionee with Good Reason (as defined

 

--------------------------------------------------------------------------------


 

in the Employment Agreement) of Employee’s employment with the Company (or any
of its direct or indirect wholly owned Subsidiaries, as applicable) that also
constitutes a “separation from service” within the meaning of Code Section 409A
within twelve months following a Change in Control (as defined below) of the
Company (a “Change in Control Termination”), all of the unvested portion of this
Option shall vest (for the avoidance of doubt, the vesting described in this
Section 2(c) is in addition to, and not in lieu of, any vesting described in
Section 2(b) above).

 

(d)   Timing of Exercise. No portion of the Option may be exercised until such
portion has vested.

 

(e)   Definitions. For the purposes of this Agreement, the following terms shall
be defined as follows:

 

(i)            the term “Cause” shall have the meaning set forth in Employee’s
Employment Agreement. If Employee does not have an Employment Agreement or if
such Employment Agreement does not contain a definition of “Cause” then “Cause”
shall mean with respect to Employee one or more of the following:  (i) the
commission of a felony or other crime involving moral turpitude or the
commission of any other act or omission involving dishonesty, disloyalty or
fraud with respect to the Company or any of its Subsidiaries or any of their
customers or suppliers, (ii) repeatedly reporting to work under the influence of
alcohol or illegal drugs, the use of illegal drugs in the workplace or other
repeated conduct causing the Company or any of its Subsidiaries substantial
public disgrace or disrepute or substantial economic harm, (iii) substantial and
repeated failure to perform duties as reasonably directed by the Board, (iv) any
act or omission aiding or abetting a competitor, supplier or customer of the
Company or any of its Subsidiaries to the material disadvantage or detriment of
the Company and its Subsidiaries, (v) breach of fiduciary duty, gross negligence
or willful misconduct with respect to the Company or any of its Subsidiaries, or
(vi) any breach of the Optionee Non-Disclosure Agreement between the Company and
GT Solar Incorporated, or any material breach of any other agreement between the
Company and Employee.

 

(ii)           the term “Change in Control” means (1) the consummation of any
transaction or series of transactions resulting in a Third Party (or group of
affiliated third parties) owning, directly or indirectly, securities of the
Company possessing the voting power to elect a majority of the Company’s board
of directors (whether by merger, consolidation or sale or transfer of the
Company’s securities) or (2) the sale, transfer or other disposition of all or
substantially all of the business and assets of the Company, whether by sale of
assets, merger or otherwise (determined on a consolidated basis) to a Third
Party (or group of affiliated third parties);

 

(iii)          the term “Employment Agreement” means, if Employee is party to an
employment agreement with the Company (or a subsidiary of the Company), the
employment agreement between Employee and the Company (or a subsidiary of the
Company, as applicable) as currently in effect on the date of this Agreement.

 

(iv)          the term “Good Reason” shall have the meaning set forth in
Employees’s Employment Agreement.  If Employee does not have an Employment
Agreement or if such

 

2

--------------------------------------------------------------------------------


 

Employment Agreement does not contain a definition of “Good Reason” then “Good
Reason” shall mean if Employee resigns from employment with the Company and its
Subsidiaries prior to the end of the employment period as a result of the
occurrence of one or more of the following events:  (i) the Company reduces the
amount of the base salary (other than as a result of a general across-the-board
salary reduction applicable to all senior executives of the Company) or elects
to eliminate the Executive Incentive Program of the Company (“EIP”) without
permitting Participant to participate in an annual incentive bonus plan in place
of the EIP which offers a potential bonus payment comparable to that earnable at
100% of plan target by Participant under the EIP, (ii) the Company changes
Employee’s title and reduces his responsibilities or authority in a manner
materially inconsistent with that of the position of Chief Executive Officer or
(iii) the Company changes Employee’s place of work to a location outside of New
Hampshire; provided that in order for Employee’s resignation for Good Reason to
be effective hereunder, Employee must provide written notice to the Company
stating Employee’s intent to resign for Good Reason and the grounds therefor
within thirty (30) days after such grounds exist and grant the Company thirty
(30) days from receipt of such notice to remedy or otherwise remove the grounds
supporting Employee’s resignation for Good Reason.

 

(v)           the term “Third Party” means any person or entity who or which
(1) does not own any of the Company’s securities as of June 30, 2008, (2) is not
controlling, controlled by or under common control with any person or entity
that owns any of the Company’s securities as of June 30, 2008, and (3) is not
the spouse or descendent (by birth or adoption) of any person who directly or
indirectly owns or controls any of the Company’s securities as of June 30, 2008;
and

 

(f)    Exercise Following Termination of Employment or Engagement.

 

(i)            General.  Except as otherwise provided in this Section 2(f), if
the Optionee ceases to be employed or engaged with the Group for any reason, the
portion of the Option which has not then become vested (the “Unvested Portion”)
shall automatically expire and the portion of the Option, if any, which has
become vested and has not yet been exercised (the “Vested Portion”) shall be and
continue to be exercisable until the earlier of (x) the date that is sixty (60)
days after the date of termination of employment or engagement or (y) the
Expiration Date, whereupon the Vested Portion shall automatically expire to the
extent not then exercised.

 

(ii)           Cause.  If the Optionee’s employment or engagement is terminated
for Cause (as defined in the Employment Agreement including any termination if
it is later determined that Cause existed at the time of termination), the
entire Option, including the Vested Portion shall expire immediately upon such
termination.

 

(iii)          Death or Disability.  If the Optionee’s employment or engagement
is terminated by reason of the Optionee’s death or Disability (defined below),
then upon such termination the Unvested Portion shall automatically expire and
the Vested Portion shall be and continue to be exercisable until the earlier of
(A) the one hundred and eightieth (180th) day after the date of such termination
or (B) the Expiration Date, whereupon the Vested Portion shall automatically
expire to the extent not then exercised. A termination for “Disability” means
any termination (x) that is for Disability pursuant to the Optionee’s employment
agreement, if any, or (y) in the absence of such an agreement defining
Disability, if at the time of termination the

 

3

--------------------------------------------------------------------------------


 

Optionee is eligible to receive long-term disability benefits under any
applicable Group plan or program or Group disability insurance policy, or any
other termination that the Committee, in its discretion, determines is a
termination for Disability.

 

(iv)          Committee Discretion.  Notwithstanding anything to the contrary in
Section 2(f), the Committee, in its discretion may extend the period following
termination during which the Vested Portion may be exercised, but not later than
the Expiration Date.

 

(v)           Violations of Optionee Non-Disclosure Agreement.  Notwithstanding
anything to the contrary in Section 2 above or elsewhere, and without limiting
any rights or remedies of the Company or GT Solar under the Optionee
Non-Disclosure Agreement or otherwise, upon any violation of the Optionee
Non-Disclosure Agreement, the Option shall be cancelled and immediately
forfeited by the Optionee. The foregoing is in addition to any other rights and
remedies the Company may have under the Optionee Non-Disclosure Agreement or
otherwise, including equitable relief and the recovery of damages from the
Optionee.

 

3.     Exercise of Option.

 

(a)   Exercise Notice.  The Vested Portion may be exercised with respect to all
or any part of the Vested Portion by written notice from the Optionee to the
Company (“Exercise Notice”) specifying the number of whole Option Shares with
respect to which the Option is being exercised (the “Exercise Shares”), and the
aggregate Option Price for such Exercise Shares.  The Option may not be
exercised for any fractional Share unless the Committee determines otherwise. 
The Exercise Notice shall be accompanied by payment of the aggregate Per Share
Exercise Price specified above the such number of the Option Shares to be
acquired upon such exercise.  Such payment shall be made in the manner set forth
in Section 5.6 of the Plan.

 

(b)   Delivery of Shares.  Upon payment of the Exercise Price, the Company shall
make or arrange for prompt delivery of a certificate or certificates or
book-entry interests representing the Exercise Shares, registered in the name of
the Optionee; provided however, that if the Company or its counsel determines
that compliance with any applicable law or regulation requires that the Company
take any action prior to the issuance of the Exercise Shares to the Optionee,
then the Exercise Date shall be extended for such period as may be necessary to
complete such action and no Shares shall be issued unless and until the
Company’s counsel has determined that the Company has complied with all
applicable securities laws, the listing requirements of any securities exchange
on which stock of the same class as the Stock is then listed, and any other law
or regulation applicable to such issuance. The Company may require that the
Optionee furnish or execute such other documents as the Company shall reasonably
deem necessary to (i) evidence such exercise, (ii) determine whether
registration is then required under applicable securities law, and (iii) comply
with or satisfy the requirements of applicable securities law or other
applicable law.

 

4.     Nontransferability of Option.

 

(a)   Restrictions Generally.  This Option is personal to the Optionee and
neither the Option nor any of the rights of the Optionee hereunder may be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) except by the laws of

 

4

--------------------------------------------------------------------------------


 

descent and distribution, nor shall the Option or any rights with respect
thereto be subject to execution, attachment or similar process. Upon any
attempted transfer, assignment, pledge, hypothecation or other disposition of
the Option or of any rights with respect thereto contrary to the provisions of
this Agreement, or upon the placement or levy of any attachment or similar
process on the Option or any of the Optionee’s rights hereunder, the Option and
all such rights shall expire and become null and void, unless the Committee, in
its discretion, determines otherwise.

 

(b)   Permitted Transfers.  Employee shall only be permitted to transfer, sell,
exchange, assign or otherwise dispose of all or any portion of the Option in
accordance with Section 9.5 of the Plan.

 

(c)   No Special Rights.  The Optionee shall have no rights as a stockholder
with respect to any Option Shares unless and until a certificate or book-entry
interest representing such Option Shares is duly issued and delivered to the
Optionee and the Optionee joins in and becomes a party to the Stockholders
Agreement.  Employee shall not be entitled to receive a cash or Share payment in
respect of the Option Shares underlying this Option on any dividend payment date
for the Shares and no adjustment shall be made for dividends or other rights for
which the record date is prior to the date such stock certificate or book-entry
interest is issued.  The Optionee, if an employee of any Group Company, hereby
acknowledges that Optionee is an “at will” employee, director, consultant or
advisor, as applicable, and that Optionee’s employment or engagement may be
terminated at any time, before or after exercise of the Option, by either
Optionee or the Group, with or without cause.  Nothing herein or in the Plan
shall be deemed to confer on the Optionee any right to continued employment or
engagement by the Group or limit in any way the right of the Group to terminate
such employment or engagement at any time.

 

5.     Adjustment Transactions.  The Option and all rights and obligations under
this Agreement are subject to Section 10 of the Plan, the terms of which are
incorporated herein by this reference.

 

6.     Withholding Taxes.  The Company shall be entitled to withhold from any
amounts due and payable by the Company and/or any of its subsidiaries to
Optionee the amount of any federal, state, local or other tax which, in the
opinion of the Company, is required to be withheld in connection with the
vesting of the Option, the delivery of the Option Shares as provided in
Section 3. To the extent that the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the delivery or
vesting, as applicable, of the Option Shares that Optionee make arrangements
satisfactory to the Company for the payment of the balance of such taxes
required to be withheld. Optionee may satisfy all or part of the tax obligations
in connection with the vesting of the Option or the delivery of the Option
Shares by (i) having the Company withhold otherwise deliverable shares, or
(ii) delivering to the Company shares that have been held by Optionee for at
least six months, in each having a Fair Market Value (as defined in the Plan)
equal to the amount sufficient to satisfy such tax obligations.

 

7.     Miscellaneous.

 

(a)   Except as provided herein, this Option may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the Optionee.

 

5

--------------------------------------------------------------------------------


 

(b)   Any notices or other communications required or permitted under this
Option Agreement (“Notices”) shall be in writing and shall be either personally
delivered, sent by express or first class mail postage prepaid), return receipt
requested, or sent by nationally recognized overnight courier service (overnight
delivery, charges prepaid), addressed as follows:

 

If to the Company:

GT Solar International, Inc.

 

243 Daniel Webster Highway

 

Merrimack, New Hampshire 03054

 

Attention:  General Counsel

 

 

If to the Optionee:

To the Optionee’s address as set forth in the Group’s

 

payroll records.

 

Either party may change its address for Notices by written Notice to the other
given in accordance with this Section 8(b). Notices shall be deemed given when
delivered personally, three days after deposit in the U.S. mail, or two business
days after deposit with a nationally recognized overnight courier service, as
applicable.

 

(c)   The Option and the rights and obligations of the Company and the Optionee
hereunder are subject to the terms and conditions of the Plan, all of which
terms and provisions are made a part of and incorporated in this Agreement as if
they were each expressly set forth herein. In the event of any conflict between
the terms of the Plan and the terms of this Agreement, the terms of the Plan
shall govern. Capitalized terms used and not otherwise defined herein shall have
the meanings given such terms in the Plan.

 

(d)   Any Committee interpretation of the provisions of the Plan or this
Agreement shall be final and binding on all parties.

 

(e)   This Agreement shall be governed by, and construed in accordance with, 
the laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.  Any dispute relating to this
Agreement shall be heard in the state or federal courts of the State of
Delaware, and the parties agree to jurisdiction and venue therein.

 

(f)    The Optionee shall keep the terms of this Agreement strictly confidential
other than as may be necessary to enforce his or her rights hereunder or as
otherwise required by law.

 

*              *              *              *              *

 

6

--------------------------------------------------------------------------------


 

 

GT SOLAR INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Hoil Kim

 

 

Name: Hoil Kim

 

 

Title: Vice President and General Counsel

 

OPTIONEE’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Option, acknowledges receipt of a
copy of the Company’s 2008 Equity Incentive Plan, dated June 30, 2008, and
agrees to the terms thereof.

 

 

/s/ Thomas Gutierrez

 

Optionee Name: Thomas Gutierrez

 

 

 

 

 

Address:

 

--------------------------------------------------------------------------------